ORDER

PER CURIAM.
Harold Ford (Movant) appeals the judgment of the Circuit Court of St. Louis County denying his Rule 29.15 motion for post-conviction relief following an eviden-tiary hearing. Movant claims that the motion court erred in denying his claims that trial counsel was ineffective in: (1) “laboring under an actual conflict of interest”; (2) failing to impeach a witness; and (8) failing to call a witness.
We have reviewed the briefs of the parties and the record on appeal and conclude that the motion court’s decision to deny Movant’s Rule 29.15 motion was not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We. affirm the judgment pursuant to Rule 84.16(b).